Citation Nr: 0523848	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  97-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation, pursuant to 38 U.S.C.A. § 
1151, for damaged vocal cords following coronary artery 
bypass surgery at a Department of Veterans Affairs (VA) 
Medical Center in August 1993.

2.  Entitlement to compensation, pursuant to 38 U.S.C.A. § 
1151, for additional disability to include breathing 
problems, an enlarged heart, a hole in the chest, and broken 
sternum wires left inside the chest following coronary artery 
bypass surgery at a VA Medical Center in August 1993.

3.  Entitlement to an initial evaluation in excess of 20 
percent for compensation for residuals of a left ulnar nerve 
injury under the provisions of 38 U.S.C.A. § 1151.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1955.

In July 1996, the Department of Veterans Affairs Regional 
Office (RO) in St. Petersburg, Florida, denied the veteran's 
claim for compensation, pursuant to 38 U.S.C.A. § 1151, for 
additional disability due to damaged vocal cords, an enlarged 
heart, breathing problems, broken sternum wires left inside 
the chest, a hole in the chest, and left ulnar nerve injury, 
all of which he alleges are the result of treatment that he 
had received at a VA Medical Center (VAMC) in August 1993 
following coronary artery bypass surgery.  He appealed the 
RO's decision to the Board of Veterans' Appeals (Board).

In July 1997, during the pendency of the appeal concerning 
those claims, the RO granted section 1151 compensation for 
the left ulnar nerve injury as a residual of the surgery at 
the VAMC and assigned a 10 percent rating.  The veteran has 
perfected his appeal with regard to the initial rating for 
the left ulnar nerve injury.

In a January 1999 decision the Board denied, as not well 
grounded, all of the other claims for section 1151 
compensation as a residual of the surgery at the VAMC.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
issued an order in July 2000 which vacated the portion of the 
Board's decision that had denied compensation pursuant to 
§ 1151 for the alleged residuals of the surgery, 
specifically, the damaged vocal cords, breathing problems, an 
enlarged heart, a hole in the chest, and the broken sternum 
wires left inside the chest.  The Court thereafter remanded 
these claims to the Board for further development and 
readjudication consistent with the directives of its order.

Pursuant to the Court's order the Board remanded the 
veteran's claim for compensation pursuant to 38 U.S.C.A. § 
1151 for additional disability due to damaged vocal cords, an 
enlarged heart, breathing problems, broken sternum wires left 
inside the chest, and a hole in the chest to the RO in April 
2001.  The requested development was accomplished and the 
issues were returned to the Board for further appellate 
review.

In June 2003, the Board issued a decision denying the claims 
for additional disability under 38 U.S.C.A. § 1151 and for an 
increased rating for a left ulnar nerve injury.  In response 
to this decision, the veteran filed a motion for 
reconsideration in July 2003.  In February 2004, the Board 
issued a decision which vacated its previous June 2003 
decision.  The Board then remanded the claims to the RO for 
additional evidentiary development.  In a March 2005 
decision, the RO granted an increased rating of 20 percent 
for residuals of the veteran's left ulnar nerve injury.  The 
development requested by the Board in February 2004 has now 
been accomplished, and the case has been returned to the 
Board. 


FINDINGS OF FACT

1.  Competent medical evidence establishes that the veteran 
has additional disability involving damaged vocal cords that 
can be attributed to or which is the result of VA 
hospitalization, surgery, or medical treatment provided in 
August 1993.

2.  There is no competent medical evidence which establishes 
that the veteran currently has additional disability 
involving breathing problems, an enlarged heart, a hole in 
the chest, or broken sternum wires left inside the chest that 
can be attributed to or which is the result of VA 
hospitalization, surgery, or medical treatment provided in 
August 1993.

3.  The veteran's left ulnar nerve injury is manifested by 
decreased sensation with no lack of strength in movement of 
the fingers or wrist.


CONCLUSIONS OF LAW

1.  The veteran has additional disability involving damaged 
vocal cords that is proximately due to or the result of VA 
hospitalization, surgery, or medical treatment provided in 
August 1993.  38 U.S.C.A. §§ 1151, 5100, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.358 (2004).

2.  The veteran does not have additional disability involving 
breathing problems, an enlarged heart, a hole in the chest, 
or broken sternum wires left inside the chest that is 
proximately due to or the result of VA hospitalization, 
surgery, or medical treatment provided in August 1993.  38 
U.S.C.A. §§ 1151, 5100, 5102, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.358 (2004).

3.  The criteria for an initial evaluation in excess of 20 
percent for compensation for a left ulnar nerve injury have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Code 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This " fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in March 2004 
that informed him of the type of information and evidence 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decisions on appeal, the statements of the case 
(SOCs), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from March 2004 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from March 2004 contained a specific 
request that the veteran provide additional evidence in 
support of his claims.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an SOC and an SSOC dated in February 
2003.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, the VCAA requires that VA provide 
the appellant notice of the elements outlined above.  Once 
that has been done, irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.   See, e.g., 
38 C.F.R. § 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations which address the claims have been 
provided.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151

In September 1995, the veteran submitted a statement alleging 
that he was currently 100 percent disabled from the Social 
Security Administration (SSA) due to prior surgery performed 
at the VAMC.  He contends that he is totally disabled due to 
multiple additional disabilities as a result of VA 
hospitalization and coronary artery bypass graft surgery 
performed in August 1993.  These disabilities include damaged 
vocal cords, breathing problems, an enlarged heart, a hole in 
the chest, and broken sternum wires left inside the chest.  
Therefore, he believes that he should be awarded additional 
compensation under the provisions of 38 U.S.C.A. § 1151.

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he had incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2004).  However, for claims filed on or after 
October 1, 1997 a showing of negligence or fault on the part 
of VA is necessary for recovery, whereas this is not required 
for claims that were filed prior to that date.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994); 38 U.S.C.A. § 1151 (West 
2002); VAOPGCPREC 40-97 (Dec. 31, 1997); 63 Fed. Reg. 31263 
(1998).  The veteran's claim was received by the RO on 
September 14, 1995, well prior to October 1997.  Therefore, 
the Board will consider whether the veteran has suffered 
additional disability as a consequence of VA treatment.

Also, according to 38 C.F.R. § 3.358(b)(2), section 1151 
compensation is not payable for the continuance or natural 
progression of disease or injuries for which the treatment 
was authorized.  Furthermore, section 1151 compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, his 
representative.  "Necessary consequences" are those that 
are certain to result from, or were intended to result from, 
the treatment administered.  38 C.F.R. § 3.358(c)(3).

VA hospital summary report and inpatient treatment records 
dated from August to September of 1993 indicate that the 
veteran was admitted and underwent elective coronary artery 
bypass graft surgery.  Prior to his surgery, he received 
preoperative education which included a movie and written 
booklet entitled, "Your Heart Surgery."  This information 
included possible complications and risks, including risk of 
infection, pain, and damaged vocal cords from breathing tube.  
The veteran tolerated the surgical treatment well; however, 
there were some complications after he was taken to the 
surgical intensive care unit (SICU).  During the night 
following the postoperative day he demonstrated high output 
per his chest tubes, which required aggressive volume 
resuscitation and multiple units of plasma and platelets for 
coagulopathy.  However, by postoperative day two, the chest 
tube output had significantly decreased, and he remained 
hemodynamically stable.  He was extubated on postoperative 
day three; however, his nasogastric tube was left in place 
until postoperative day five, when his ileus resolved and he 
had normative bowel sounds.  He was transferred from the SICU 
to a ward on the sixth postoperative day, and the remainder 
of his hospitalization was unremarkable.  He was discharged 
in early September 1993 with a scheduled follow-up visit at 
the surgical clinic in ten days.

The veteran was seen for follow-up visit at the surgical 
clinic in September 1993, and noted to have minimal erythema 
around his chest wound.  Approximately one week later, in 
September 1993, he presented in the emergency room with 
complaints of a boil which had developed overnight at the 
incision site.  He was admitted for treatment of a wound 
infection.  The wound was opened at admission and the 
erythema and fibrinous exudates slowly cleared with 
antibiotics and local dressing changes.  His sternum remained 
stable; however, on valsalva the sternum was noted to 
separate on palpation.  Two sternal wires were removed and 
subsequently the wound healed nicely.  He received 14 days of 
Vancomycin and Gentamicin and then 10 days of intravenous 
Ancef.  He was switched to by-mouth antibiotics and 
subsequently discharged home in good condition.  The final 
wound culture was Staphylococcus aureus, not methicillin-
resistant Staphylococcus aureus.

VA outpatient treatment records show that in November 1993 
the sternal wound infection was healing nicely.

A VA hospital summary report dated in February 1994 indicates 
that the veteran was hospitalized for surgical treatment of 
left ulnar neuropathy.  Physical examination at admission 
revealed a well-healed chest sternal incision without 
purulence or tenderness.  In June 1994 he complained of 
hoarseness since the surgery, but denied problems swallowing.  
He also reported shortness of breath, which he also had prior 
to surgery.  In December 1994 he was seen in the VA 
outpatient clinic and the impression was that his symptoms 
were probably due to an upper respiratory infection 
(bronchitis) and mild orthostatic hypertension.  In January 
1995 he complained of intermittent anterior wall chest pain 
with dyspnea, similar to the pain he experienced prior to his 
bypass surgery, but with quality of musculoskeletal pain.

The veteran and his wife testified at a personal hearing at 
the VARO in February 1997.  They attributed changes in his 
health and lifestyle to the VA surgery performed in August 
1993.  They testified that following the surgery in August 
1993, while he was in the intensive care unit, he was 
allegedly moved and then began to hemorrhage.  He was then 
put into a coma and given medication and blood transfusions.  
After hospital discharge, an infection developed in his chest 
and the wound had to be opened up.  He was hospitalized for 
six weeks due to the infection.  He was not informed of the 
risk of infection prior to surgery.  Residuals of surgery 
included continuous chest pain, a large hole in his chest, 
and the constant possibility that the infection could return.  
Additional residuals were damaged vocal cords and enlarged 
heart.  Prior to the surgery they had enjoyed a different 
family life; now, due to the veteran's constant pain and 
inability to do things, there was tension all the time.

VA outpatient treatment records dated from September 1997 to 
October 1998 do not show that the veteran was seen for 
damaged vocal cords, an enlarged heart, a hole in the chest, 
or broken sternum wires left inside his chest.  He complained 
of breathing problems but the assessments were bronchitis.  
VA outpatient treatment records dated from October 1998 to 
August 2001 show that a September 2000 chest X-ray revealed 
cardiomegaly with sternal wires in place.  November and 
December 2000 chest X-rays showed that the veteran's heart 
was enlarged with left ventricular predominance.  The 
radiologist noted that chronic heart failure could be present 
although there was no interval change in the chest since the 
prior examination.  A January 2001 chest X-ray revealed 
status post median sternotomy with multiple central sternal 
wires removed.  In April 2001 the veteran complained of 
worsening hoarseness and a raspy voice since 1993.  The 
assessment was dysphonia.  In May 2001, a VA otolaryngologist 
noted that findings suggested there was damage to the left 
recurrent laryngeal nerve or direct damage to the left vocal 
cord secondary to prolonged intubation in the presence of 
gastroesophageal reflux disease due to hiatal hernia.  An 
August 2001 chest X-ray revealed that the veteran's heart 
size remained increased along with pulmonary vascular 
congestion and interstitial edema.  The radiologist indicated 
that these findings were slightly worse than in January 2001.

VA medical treatment records from 2003 to 2004 show 
complaints of worsening shortness of breath over the previous 
year as well as difficulty swallowing and tightness in the 
chest in January 2003.  Chest X-rays from February 2003 
indicate that the veteran is post median sternotomy with the 
lowest wire being broken and heart size being borderline 
enlarged.  In July 2004 he was hospitalized with complaints 
including shortness of breath.  This was indicated as most 
likely resulting from anemia and intravascular depletion.  
Subsequent records from July 2004 indicate improvement in his 
shortness of breath difficulties.  Notes from September 2004 
report that his breathing had significantly improved and he 
had more energy and felt better following his July 2004 
hospitalization.  In October 2004 he was again indicated as 
experiencing problems with shortness of breath.          

In April 2004, the veteran was given a VA examination.  With 
regard to problems claimed by him to be associated with his 
August 1993 coronary artery bypass graft, the examiner noted 
that only one lower external wire was reported as having been 
"broken."  The examiner indicated that this was the 
retrosternal portion of a sternal wire, and could not be 
removed unless another median sternotomy was performed.  He 
reported that this did not constitute negligence.  He noted 
that chest X-ray reports showed only inconsistent indications 
of mild cardiomegaly.  He found that the veteran had 
deformity of the vocal apparatus which had resulted from 
regurgitation during his long period of laryngeal intubation 
from mechanical ventilation post coronary artery bypass 
graft.  It was indicated that exposure of the fascia by 
dehiscence of soft tissue including subcutaneous fat was the 
cause of the veteran's pain in the sternal area recess.  He 
indicated that the veteran's chronic obstructive pulmonary 
disease was not the result of the coronary artery bypass 
graft, but the median sternotomy and left ulnar nerve injury 
were due to the coronary artery bypass graft.  

In a separate VA examination given in May 2004, it was 
indicated that the veteran had experienced voice problems 
subsequent to his August 1993 coronary artery bypass graft 
surgery, following which he was intubated for four days.  The 
veteran indicated that once he was able to wake up and speak, 
he had a raspy voice that was easily fatigable.  It was noted 
that a flexible nasal laryngoscopy had revealed damage to the 
left true vocal cords.  On physical examination, flexible 
nasal laryngoscopy performed to the right nares showed 
scissoring of the left arytenoid which was consistent with 
intubation injury.  Very atrophic vocal cords were observed.  
No lesions or masses were seen, and both cords were mobile.  
The examiner's assessment was dysphonia.  It was indicated 
that this was at least as likely as not related to his 
intubation during his heart surgery.  He was noted as having 
an element of atrophy which might be due to poor health since 
the surgery.  

In an addendum to the veteran's May 2004 VA examination, a 
different examiner opined that it was at least as likely as 
not that the veteran's dysphonia was due to endotracheal tube 
placement during his August 1993 surgery.  The examiner 
further opined that the veteran's claims that an X-ray 
technician caused hemorrhaging by moving him during his 
August 1993 surgery were unfounded.  It was indicated that he 
had a typical immediate postoperative course, and bleeding 
during the bypass graft was normal and was discussed in the 
informed consent process.

Upon consideration of the above evidence, the Board finds 
that apart from the veteran's residuals of a left ulnar nerve 
injury, which are already service-connected, the only other 
additional disability which is shown to be related to the 
August 1993 coronary artery bypass graft surgery is that of 
damage to the vocal cords.  Medical evidence of record 
relates the veteran's vocal cord damage to intubation injury 
suffered during the August 1993 surgery.  Medical evidence of 
record does not establish that the additional claimed 
disabilities resulted from the August 1993 surgery.  These 
disabilities either are necessary consequences of the August 
1993 surgery, are residuals of the pre-existing heart 
disability, are not related to the surgery, or are not found 
to be currently present.  

There is some X-ray evidence that the veteran's heart is 
enlarged, and other X-ray evidence which shows only mild 
cardiomegaly.  However, there is no medical evidence in the 
claims file which links an enlarged heart to the August 1993 
coronary artery bypass graft surgery.  Although he has been 
seen for complaints of breathing problems, the assessment was 
bronchitis.  While he clearly had post-surgery complications 
resulting in a wound infection, the medical evidence shows 
that this cleared without any competent medical evidence of 
additional disability.  His own statements of additional 
disability related to VA treatment do not constitute 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Additionally, while there is evidence of the 
presence of the retrosternal portion of a sternal wire, the 
examiner indicated that failure to remove such was not 
negligence.  The presence of a retrosternal portion of a 
sternal wire does not constitute additional disability 
because the medical evidence does not show that it results in 
any additional disability.  Medical evidence of record does 
not show that the veteran currently has a chest hole.  Thus, 
with regard to the claims for disabilities other than damaged 
vocal cords, the Board finds that these claims for 
compensation under the provisions of § 1151 must be denied as 
a matter of law due to the lack of competent medical evidence 
showing that such disabilities are present and are additional 
disabilities resulting from the veteran's August 1993 
coronary artery bypass graft surgery.  In the absence of 
proof of present disability there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997).

The Board therefore finds that service connection for damaged 
vocal cords, pursuant to 38 U.S.C.A. § 1151, is warranted.  
However, the preponderance of the evidence weighs against a 
finding of additional disability to include breathing 
problems, an enlarged heart, a hole in the chest, and broken 
sternum wires left inside the chest as the result of 
treatment received through VA in August 1993.  As such, the 
veteran's claim must be denied as to the those claimed 
disabilities.  Because the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased rating for residuals of a left ulnar nerve 
injury

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert, 
supra.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability. 
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's left ulnar nerve injury is rated under 
Diagnostic Code 8516, for incomplete paralysis of the ulnar 
nerve.  On VA examination in March 2002, the examiner 
indicated that the veteran was right handed.  Since the 
veteran is right-hand dominant, his disorder is rated as 
impairment of the minor upper extremity.  38 C.F.R. § 4.69 
(2004).  Mild incomplete paralysis of the ulnar nerve of the 
minor extremity is to be rated as 10 percent disabling.  A 20 
percent rating requires moderate incomplete paralysis of the 
minor ulnar nerve while a 30 percent rating requires severe 
incomplete paralysis of the minor ulnar nerve.  It is noted 
that the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve.  Where 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2004).

Terms such as "moderate" and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2004).

Complete paralysis of the ulnar nerve; the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminencies; loss of extension of ring and 
little fingers, cannot spread fingers (or reverse), cannot 
adduct thumb; flexion of wrist weakened, is evaluated as 50 
percent disabling in the minor extremity.  38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2004).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2004).

The evidence does not show that the veteran has "complete 
paralysis" of the ulnar nerve because he maintains a tangible 
measure of sensation and functional use of his left arm, 
hand, and fingers (which is his "minor" extremity).  Thus, it 
is only necessary to consider the extent of "incomplete 
paralysis" of the ulnar nerve.  A note in 38 C.F.R. § 4.124a 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function which is substantially less than that 
described in the criteria for "complete paralysis" of a given 
nerve, regardless of whether the less than total paralysis of 
the nerve in question is due to the varied level of the nerve 
lesion or to partial regeneration of the nerve.  Also, if the 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree of incomplete 
paralysis.

The evidence demonstrates that an evaluation in excess of 20 
percent is not warranted for any time period since 
compensation was established.  The January 1994 nerve 
conduction report revealed left ulnar neuropathy across the 
elbow.  There was no evidence of compression at Guymon's 
canal.  In March 1994, a subluxed transposition of the ulnar 
nerve was performed without incident.  The veteran's 
extremity pulses were normal.  He had decreased left ulnar 
pinprick with a positive Tinel's sign at the elbow.  EMG and 
nerve conduction studies were significant for a drop in nerve 
conduction velocity from 56 to 37 across the elbow.

At the September 1997 VA examination there was a well-healed 
ulnar nerve incision with a defect bulge in the middle of the 
incision consistent with a muscular healing.  Sensory loss 
was mild and there was decreased pinprick in the ulnar nerve 
distribution but no obvious muscle wasting.  Ulnar intrinsics 
were 4+/5, abductor policis indicis were 4+/5.  The 
examiner's assessment was moderate ulnar nerve neuropathy by 
examination and clinical history.  

The May 2001 occupational therapy notes showed that left hand 
grip was 34.8 percent less than the right and left lateral 
pinch was 30 percent less than the right.  The left hand 
showed 31 percent less coordination than the right and there 
was low endurance when using the left arm.

On VA examination in March 2002, there was a very subtle 
decrease in bulk in the left arm and hand.  The motor 
strength in the left upper extremity showed that there was 
give away weakness secondary to pain in the left biceps, 
triceps, finger flexors, hand intrinsics, and 
brachioradialis.  However, when the veteran was encouraged to 
overcome the pain and give his full effort he had normal 
strength in all the muscles in the left upper extremity.  
There was no loss of fine motor movements in the arm or hand.  
Sensory examination showed that the veteran had normal 
proprioception, pinprick, temperature sensation, fine touch, 
and vibration in the left upper extremity and hand as 
compared to the right.  Reflex testing of the biceps, 
triceps, brachioradialis, and finger flexors showed that 
these reflexes were intact and symmetric with the right upper 
extremity.  There was mildly decreased muscle bulk in the 
left hand relative to the right, but again the veteran was 
right handed and there did not appear to be any specific 
pattern to this.  On sensory testing the veteran did not show 
deficits in the ulnar nerve distribution or any other nerve 
distribution or any dermatomal distribution that the examiner 
could determine.  Nor did he display evidence of atrophy, 
fasciculations, or significant weakness to coincide with any 
ulnar nerve damage.  The examiner concluded that the 
veteran's findings at the present did not match up with an 
ulnar nerve injury.  It was the examiner's opinion that the 
veteran did not have significant ulnar nerve damage to 
explain his current complaints.  In terms of his disability, 
this did not seem to be limiting his range of motion, 
strength, or any motor movements.   

On VA examination in April 2004, the veteran indicated that 
he had pain in his left elbow.  This pain was a level of 5 on 
a scale of 1 to 10, but rose to 8 if he lay on his left elbow 
or used it for any strenuous activity.  He had no decreased 
range of motion of the left elbow or decreased strength of 
the left elbow on extension or flexion when compared with the 
right elbow.  Elbow strength was 5/5.  There was no decreased 
range of motion of the left wrist, and strength was 5/5.  
There was no decrease in sensation or proprioception or lack 
of coordination in the left hand even after exercise.  Mild 
weakness to light touch sensation was demonstrated in all of 
the fingers of the left hand but not particularly within the 
left ulnar nerve distribution.  There was some decreased 
light touch sensation in the ulnar nerve distribution 
compared with the median nerve distribution.  His greatest 
discomfort in the left upper extremity was in the left elbow.  
This was relieved somewhat with a left elbow pad with extra 
padding over the left olecranon bursa.  It was indicated that 
the veteran's left elbow pain was due more to local factors 
of the left olecranon bursa than to the left ulnar nerve 
pathology.  There was a well-healed scar with no tenderness 
from the left ulnar nerve repositioning procedure.  The left 
elbow pain did not appear superficial along the course of the 
left ulnar nerve but rather appeared deep in the left elbow 
in the region of the left olecranon bursitis.  The examiner 
found that the veteran had decreased light touch sensation 
over the entire left hand which was more consistent with 
carpal tunnel syndrome and ulnar nerve compression syndrome 
than a more proximal neurologic injury such as left brachial 
plexopathy from poor positioning during his coronary artery 
bypass graft.  The examiner concluded that the veteran had 
definite left ulnar nerve pathology which was primarily 
manifested by decreased sensation with no lack of strength in 
movement of the fingers or the left wrist, and no paralysis 
of the left hand. 

Upon consideration of the above evidence, the Board finds 
that the veteran's left ulnar nerve injury is manifested by 
mild sensory loss in the fingers of the left hand.  There are 
very few findings which suggest that he has more than sensory 
difficulties.  The April 2004 VA examination found normal 
range of motion in the left elbow and normal strength in the 
elbow, wrist, and fingers.  There was mild weakness to light 
touch sensation in the fingers of the left hand.  The March 
2002 VA examination found sensory complaints which did not 
match up with the ulnar nerve distribution, and no limitation 
of range of motion, strength, or motor movements.  The 
September 1997 VA examination found moderate ulnar nerve 
neuropathy by examination and clinical history.  As indicated 
above, the Board notes that 38 C.F.R. § 4.124a instructs that 
involvement which is wholly sensory warrants no more than a 
moderate rating.  While some decreased bulk of the left hand 
was shown, compared to the right hand, there was no specific 
pattern and the examiner noted that the veteran is right-
handed.  The decreased bulk is not shown to be a specific 
result of the left ulnar nerve disability.

The Board acknowledges that the veteran has reported constant 
pain, difficulty holding and grasping items with his left 
hand, and loss of feeling.  However, in the absence of actual 
clinical evidence suggesting that he has more overall 
functional impairment attributable to these symptoms, there 
is no reasonable basis for assigning a rating higher than 20 
percent for residuals of a left ulnar nerve injury.  
Accordingly, the Board finds that the overall evidence does 
not show that the veteran's residuals of a left ulnar nerve 
injury are manifested by symptomatology that approximates, or 
more nearly approximates, the criteria for an evaluation in 
excess of 20 percent under Diagnostic Code 8516.  
Consequently, the Board finds that the preponderance of the 
evidence is against an award greater than 20 percent for 
residuals of a left ulnar nerve injury.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 


ORDER

Compensation, pursuant to 38 U.S.C.A. § 1151, for damaged 
vocal cords due to VA hospitalization and surgical treatment 
in August 1993, is granted.

Compensation, pursuant to 38 U.S.C.A. § 1151, for breathing 
problems, an enlarged heart, a hole in the chest, and broken 
sternum wires left inside the chest, due to VA 
hospitalization and surgical treatment in August 1993, is 
denied.

An initial evaluation in excess of 20 percent for 
compensation for residuals of a left ulnar nerve injury under 
the provisions of 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 DDepartment of Veterans Affairs


